Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakatsuka et al. (CN 203732894). With regard to Claim 1, Nakatsuka discloses an exterior member comprising: an exterior main body section (6) having a sheet member (18) and a first resin layer (17) which is provided on one side of the sheet member and has a cutout recess section (8b) from which a portion (Fig. 2) of the sheet member is exposed; and a protection member (20c) which covers the cutout recess section of the first resin layer.
With regard to Claim 3, Nakatsuka discloses the exterior main body section 
With regard to Claim 4, Nakatsuka discloses the sheet member being formed in a substantially ring shape, and the portion of the sheet member corresponding to the cutout recess section of the exterior main body section is provided with a cutout section (14) and a connection section (Fig. 2).
With regard to Claim 5, Nakatsuka discloses the portion of the sheet member having the cutout section provided on an outer circumference side (Fig. 2) of the sheet member and the connection section provided on an inner circumference side (Fig. 2) of the sheet member.
With regard to Claim 6, Nakatsuka discloses the protection member being attached to a case main body (1) by a screw member (20a).
With regard to Claim 7, Nakatsuka discloses a case (1) comprising the exterior member.
With regard to Claim 8, Nakatsuka discloses a timepiece (Fig. 1) comprising the case.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Nakatsuka et al. (CN 203732894). Nakatsuka discloses substantially the claimed invention except for the sheet member being a carbon sheet formed of carbon fiber.
	Still, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the sheet member being a carbon sheet formed of carbon fiber in order to comply with design or environmental requirements, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice. In re Leshin, 125 USPQ 416.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses timepieces, similar to Applicant’s claimed invention, having exterior members, protection members and screw members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833